Case: 20-10904     Document: 00515781577         Page: 1     Date Filed: 03/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 20-10904                      March 15, 2021
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Malcolm Douglas Crawford,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:17-CR-26-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Malcolm Douglas Crawford, federal prisoner # 55651-177, pleaded
   guilty to one count of giving a false statement to a government agent, and the
   district court imposed a sentence of 57 months in prison to be followed by
   three years of supervised release. Crawford now challenges the district


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10904      Document: 00515781577          Page: 2    Date Filed: 03/15/2021




                                    No. 20-10904


   court’s denial of his motion for compassionate release pursuant to 18 U.S.C.
   § 3582(c)(1)(A), as amended by the First Step Act of 2018 (First Step Act),
   Pub. L. No. 115-391, § 404, 132 Stat. 5194. Crawford argues that he is entitled
   to compassionate release under § 3582(c)(1)(A) due to the extraordinary and
   compelling circumstances COVID-19 poses in a prison setting, particularly
   in light of his history of multiple serious medical conditions, including
   (1) nonalcoholic steatohepatitis (NASH), (2) end stage liver disease,
   (3) kidney failure, (4) diabetes, (5) mini strokes, and (6) chronic anemia. He
   further asserts that the 18 U.S.C. § 3553(a) factors weigh in his favor. To the
   extent that Crawford separately moves for compassionate release, the motion
   is DENIED.
          We review the district court’s decision to deny a prisoner’s motion
   for compassionate release for an abuse of discretion.            United States
   v. Chambliss, 948 F.3d 691, 692-93 & n.2 (5th Cir. 2020). The district court
   concluded that Crawford was not entitled to an early release because his
   medical conditions did not create an extraordinary or compelling
   circumstance and, in the alternative, the 18 U.S.C. § 3553(a) factors did not
   weigh in his favor. The Government concedes that in conjunction with
   COVID-19, some of Crawford’s medical conditions create extraordinary and
   compelling reasons qualifying him for relief. However, regarding the district
   court’s alternative basis for denial, Crawford has not provided any evidence
   or case law to demonstrate that the district court (1) based its decision on a
   legal error or on an erroneous assessment of the facts or (2) failed to consider
   a factor required by law. Chambliss, 948 F.3d at 693; United States v. Larry,
   632 F.3d 933, 936 (5th Cir. 2011). Crawford’s mere disagreement with the
   district court’s weighing of the sentencing factors is not sufficient to
   demonstrate abuse of discretion. Chambliss, 948 F.3d at 693. Accordingly,
   the judgment is AFFIRMED.




                                          2